
	

116 HR 854 : Humanitarian Assistance to the Venezuelan People Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 854
		IN THE SENATE OF THE UNITED STATES
		March 26, 2019Received; read twice and referred to the Committee on Foreign Relations
			AN ACT
		To provide humanitarian assistance to the Venezuelan people, including Venezuelan migrants and
			 refugees in the Americas and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Humanitarian Assistance to the Venezuelan People Act of 2019. 2.Report on the coordination and distribution of humanitarian assistance to the people of Venezuela including strategy on future efforts (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report outlining the coordination of humanitarian assistance to the people of Venezuela, both in Venezuela and throughout the Western Hemisphere, with nongovernmental organizations and international organizations operating in Venezuela or countries in the region to alleviate the suffering of the Venezuelan people.
 (b)Matters to be includedThe report required under subsection (a) shall include the following: (1)A description of how and under what circumstances the following humanitarian assistance has been provided:
 (A)Public health commodities for Venezuelan health facilities and services, including medicines on the World Health Organization’s List of Essential Medicines, and basic medical supplies and equipment.
 (B)Basic food commodities and nutritional supplements needed to address growing malnutrition and improve food security for the people of Venezuela, with a specific emphasis on the most vulnerable populations.
 (C)Technical assistance to ensure health and food commodities are appropriately selected, procured, and distributed, predominantly through local nongovernmental organizations.
 (2)An identification of United States Agency for International Development and Department of State best practices in delivering humanitarian assistance, particularly with regard to food assistance, and how such best practices are being utilized in providing humanitarian assistance to Venezuela and countries in the region.
 (3)A description of current and anticipated challenges to distributing humanitarian assistance in Venezuela and countries hosting Venezuelan migrants.
 (4)A description of efforts to ensure that humanitarian and development assistance for Venezuelans is coordinated with other United States bilateral assistance in the Western Hemisphere and does not result in duplication or omission of such other bilateral assistance.
 (5)A description of how the pre-positioning and distribution of humanitarian assistance is being monitored and evaluated, the number of beneficiaries reached, an assessment of how humanitarian and development assistance is benefitting Venezuelan migrants inside and outside of the country, and what additional staff may be necessary to manage such assistance.
 (6)A strategy for future efforts to provide humanitarian assistance to the people of Venezuela that includes a description of future efforts regarding the matters described in paragraphs (1) through (5).
 3.Statement of CongressCongress strongly condemns all violent actions by the Maduro regime and Venezuela’s security forces to block and divert humanitarian assistance from entering Venezuela.
		4.Comptroller General report on United States efforts to provide humanitarian assistance to the
 people of VenezuelaNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to appropriate congressional committees a report assessing the impact of United States humanitarian assistance on the people of Venezuela, both in Venezuela and throughout the Western Hemisphere, including the total number of beneficiaries reached.
		5.Authorization of appropriations for humanitarian assistance to the people of Venezuela
 (a)In generalThe President is authorized to provide humanitarian assistance to support the people of Venezuela, both in Venezuela and throughout the Western Hemisphere, in accordance with established international humanitarian principles.
 (b)Sense of CongressIt is the sense of Congress that not less than $150,000,000 is necessary for each of fiscal years 2020 and 2021 to carry out this section.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the President such sums as may be necessary for each of fiscal years 2020 and 2021 to carry out this section.
 6.DefinitionIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means the following:
 (A)The Committee on Foreign Affairs of the House of Representatives. (B)The Committee on Appropriations of the House of Representatives.
 (C)The Committee on Foreign Relations of the Senate. (D)The Committee on Appropriations of the Senate.
 (2)Venezuelan security forcesThe term Venezuelan security forces includes the following: (A)The Bolivarian National Armed Forces, including the Bolivarian National Guard.
 (B)The Bolivarian National Intelligence Service. (C)The Bolivarian National Police.
 (D)The Bureau for Scientific, Criminal and Forensic Investigations of the Ministry of Interior, Justice, and Peace.
				
	Passed the House of Representatives March 25, 2019.Cheryl L. Johnson,Clerk.
